Uf\n3\-d?

                       United States  Court ofAppeals
                                  FIFTH CIRCUIT ** -" "*
                                    OFFICE OF THE CLERK

       LYLEW.CAYCE                                                         TEL. 504-310-7700
          CLERK                                                         600 S. MAESTRI PLACE
                                                                       NEW ORLEANS, LA 70130



                                                                           RECEIVED IN
                                    April 21, 2011             COURT OF CRIMINAL APPEALS '

#01354674
Mr.   Jaicourrie D.        Finley                                           MflV AO 9fl15
CID Clements Prison                                                         NUV ^U im
9601 Spur 591
Amarillo, TX 79107-9606


      ' No. 11-10215, . Jaicourrie Finley v. Rick Thal^sl AG0S&at££?ierK
• .            :' USDC No.    2 :11-CV-18'••                       '         '    . .


Before this appeal can proceed you must apply for a certificate
of appealability (COA) to comply with 28 U.S.C.§ 2253.     If you
wish to proceed, address your application for COA to this court.
Also send a separate brief supporting the application.     In the
brief set forth the issues, clearly give supporting arguments and
make appropriate record citations.    Your "application for COA"
and "brief in support" together may not exceed a total of 30
pages.   You must file 2 legible copies within 40 days from the
date of this letter. ' If you do not do so we will dismiss the
appeal, see 5th Cir. R. 42. Note that 5th Cir. R. 31.4 and the
Internal Operating Procedures following rules 27 and 31 state the
court's    sense  that   except   in   the   most   extraordinary
circumstances, 'the maximum extension for filing briefs is 30 days                             •
in criminal cases and 40 days in civil cases.


                                          Sincerely,

                                          LYLE W.     CAYCE,   Clerk


                                               tfiQj^&mU^^
                                          Melissa.B.      Courseault,       Deputy Clerk



cc:




COA Letter     to    Pro   Se-BR7
                *•
                     lip
                3
                     ~?
                     ct
                                   w 3
                                   y     to




                                   %I

                                   to



••.!

ai


                o
                ST

       £   CP
                Q>
           __ TJ
           N» 0>
       # CM     22
                3                  *-*



                          "*•?•;
                                   $
                r~
                          y
                          ®-       ^




                                   H




                     \v\\\\